In The

                                Court of Appeals

                    Ninth District of Texas at Beaumont

                               __________________

                               NO. 09-21-00154-CR
                               __________________

                    DEWAYNE LEE WALDRUP, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

__________________________________________________________________

                On Appeal from the 435th District Court
                     Montgomery County, Texas
                   Trial Cause No. 20-10-12141-CR
__________________________________________________________________

                                      ORDER

      On August 23, 2021, we abated the appeal and remanded the case to the trial

court for a hearing to determine whether appointed counsel should be dismissed and

whether the appellant, Dewayne Lee Waldrup, should be permitted to proceed pro

se. At the conclusion of the hearing, appellant elected to continue with counsel. On

January 10, 2022, counsel filed a motion to withdraw and allow appellant to

represent himself on appeal. Counsel informs the Court that a conflict of interest has

arisen between appellant and his counsel.

                                          1
      We abate the appeal and remand the case to the trial court for a hearing to

determine whether appointed counsel should be dismissed and whether new counsel

should be appointed or appellant should be permitted to proceed pro se. We direct

the trial court to fully admonish appellant as to the dangers of self-representation on

appeal and determine whether appellant’s apparent decision to relinquish the

benefits associated with counsel and to proceed pro se is knowingly and intelligently

made. A supplemental reporter’s record of the hearing, and a supplemental clerk’s

record containing any written findings and orders of the trial court, are to be

transmitted to this Court on or before March 3, 2022. The appeal will be reinstated

without further Order of this Court when the supplemental record is filed. All

appellate timetables are suspended while the case is before the trial court.

      ORDER ENTERED February 1, 2022.

                                                            PER CURIAM

Before Kreger, Horton and Johnson, JJ.




                                          2